
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mrs. Capito (for
			 herself, Mr. Hanna,
			 Mr. McKinley,
			 Mr. Burton of Indiana,
			 Mr. Grimm,
			 Mr. Rahall,
			 Mr. Cleaver,
			 Mrs. McMorris Rodgers,
			 Mr. Towns,
			 Mr. Benishek,
			 Mr. Olson,
			 Mr. Miller of Florida,
			 Ms. Brown of Florida,
			 Mr. McHenry, and
			 Mr. Poe of Texas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for a ceremony to honor the late Frank W. Buckles, the last United
		  States veteran of the First World War, as a tribute to and in recognition of
		  all United States military members who served in the First World
		  War.
	
	
		1.Use of rotunda to honor Frank
			 W. Buckles
			(a)In
			 GeneralThe rotunda of the
			 Capitol is authorized to be used for a ceremony to honor the late Mr. Frank
			 Woodruff Buckles, the last United States veteran of the First World War, as a
			 tribute to and in recognition of all United States military members who served
			 in the First World War.
			(b)Timing;
			 ImplementationThe ceremony under subsection (a) shall be held at
			 a time to be determined jointly by the majority leader of the Senate, the
			 minority leader of the Senate, the Speaker of the House of Representatives, and
			 the minority leader of the House of Representatives, in consultation with the
			 Architect of the Capitol. Physical preparations for the ceremony shall be
			 carried out in accordance with such conditions as the Architect of the Capitol
			 may prescribe.
			
